Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”) is made
this 21st day of October, 2016 by and between Dean Ledger (the “Executive”) and
NanoFlex Power Corporation (the “Company”). All capitalized terms used in this
Amendment and not otherwise defined in this Amendment shall have the respective
meanings ascribed to them in that certain Employment Agreement dated as of
October 22, 2013 (the “Employment Agreement”) and the First Amendment to the
Employment Agreement dated as of May 8, 2015 (the “First Amendment”) between the
parties.

 

AGREEMENT:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

  1. Modification of Employment Agreement.

 

1.1           Modification of Section 4.1. Section 4.1 of the Employment
Agreement, which had been modified on May 8, 2015, shall be further modified to
also include the following language at the end of the first sentence of Section
4.1 ending with “Salary.)”: “Upon the Company’s raising not less than $6,000,000
in the aggregate from sales of its securities subsequent to the date of this
Second Amendment (the “Triggering Event”), the Base Salary under this Agreement
shall automatically increase upon the occurrence of the Triggering event from
$210,000 per annum to $240,000 per annum.”

 

1.2          Modification of Section 7.1. Section 7.1 of the Employment
Agreement shall be modified to be entirely replaced with the following language:
“In the event of a Qualifying Termination (as defined below) during a Change of
Control Period, the Company shall pay to the Executive any accrued Base Salary
and other benefits, if any, hereunder, including healthcare benefits, through
the date of the Qualifying Termination and for an additional six (6) months
thereafter. If the Executive continues to perform his duties pursuant to this
Agreement after the date of the Qualifying Termination, the Executive shall also
receive any unreimbursed expenses incurred by the Executive pursuant to Section
5 hereof in accordance with the terms and provisions of that section, incurred
through six (6) months after the occurrence of the Qualifying Termination. For
the purposes of this Section 7, a “Qualifying Termination” shall mean any
termination of the Executive’s employment other than: (1) by the Company for
Cause; (2) by reason of death, Disability or Retirement; or (3) by the Executive
without Good Reason. Payment under this Section 7.1 shall be made within sixty
(60) days after the effective date of termination of the Executive’s
Employment.”

 

2.          Miscellaneous. Except as amended pursuant to this Second Amendment,
the Employment Agreement (including the Schedules and Exhibits thereto) and the
First Amendment (including the Schedules and Exhibits thereto) remain in effect
in all respects. The provisions of Section 18 of the Employment Agreement, to
the extent applicable, are hereby incorporated herein by reference.

 

 
 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Employment Agreement to be executed as of the date first written above.

 

NanoFlex Power Corporation   Executive:         By: /s/ Dean L. Ledger   /s/
Dean L. Ledger       Dean L. Ledger

 

 



